Citation Nr: 0943713	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the cervical spine (claimed as a neck condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1979 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran appeared and testified at a personal hearing in 
May 2009 before the undersigned Veterans Law Judge sitting in 
Des Moines, Iowa.  A transcript of the hearing is contained 
in the record.

The Board notes that in a February 2009 supplemental 
statement of the case, the RO decided the issue of service 
connection on the merits.  Despite the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The records show that following transfer of jurisdiction of 
the claim to the Board for purposes of a Travel Board 
hearing, the Board, on the same day, received a notice that 
the Veteran wished to withdraw his claim and a subsequent 
statement that he had reconsidered his prior decision to 
withdraw.  As both were received by the Board the same day, 
the Board will permit the appeal to continue.  38 C.F.R. 
§ 20.204 (once appeal is transferred to the Board, a 
withdrawal is not effective until received by the Board).




FINDINGS OF FACT

1.  An appeal of the September 2005 RO rating decision that 
denied a claim of entitlement to service connection for 
degenerative disc disease of the cervical spine was not 
perfected and is final.

2.  The evidence received since that September 2005 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection, and raises a reasonable 
possibility of substantiating the claim.

3.  A chronic neck condition was not shown in service or for 
many years thereafter, and the preponderance of the evidence 
fails to establish a link between service and the Veteran's 
current cervical spine/neck disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for establishing service connection for 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

The RO provided preadjudication notice to the Veteran in a 
June 2007 letter, regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The letter also advised the Veteran 
regarding disability ratings and effective dates.  The claim 
was last adjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post-service 
treatment records, a VA examination report, and a hearing 
transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process by providing 
evidence, lay statements from family, and testimony in 
support of his claim.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess at 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A. New and Material

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).

The Veteran originally filed a claim for service connection 
for a neck condition in May 2005.  In September 2005 the RO 
denied the Veteran's claim for service connection for 
degenerative disc disease (DDD) of the cervical spine.  The 
RO denied the claim because, though there was a noted 
incident in service of a neck sprain, the Veteran's discharge 
examination was negative, and his first post-service medical 
treatment for neck pain was not until 2005.  The RO found 
that there was no evidence of a nexus between the Veteran's 
in-service injury and his currently diagnosed neck 
disability.  The Veteran filed a notice of disagreement with 
this rating decision in July 2006.  However, after the RO 
issued a statement of the case in December 2006, the Veteran 
did not submit a substantive appeal.  Thus, the September 
2005 rating decision is final and not subject to revision 
upon the same factual basis.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The evidence of record at the time of the September 2005 
rating decision included service treatment records showing 
treatment for a fall down the stairs and negative x-rays of 
the Veteran's neck.  Post-service treatment records from 
several VA Medical Centers (VAMC) were also available, 
including: records from January 2005 regarding an injury to 
the shoulder and neck from a fall off of a roof and the 
diagnosis of DDD; records from January to March 2005 
regarding injury to both shoulders and pain in the neck after 
the fall; a record from April 2005 where the Veteran noted 
that he had had neck pain for the past two years; and records 
from June to July 2005. 

Evidence received following the September 2005 rating 
decision included a March 2007 statement from the Veteran 
that he fell down stairs and hurt his neck in service, and 
that he had surgery on his neck in 2005 which he believed is 
connected to the in-service injury.  It also included VA 
records from numerous facilities dating from August 2005 
through November 2008.  An August 2005 record where the 
Veteran indicated that he had a long history of neck pain 
since falling down three flights of stairs during a 
"military initiation" and records regarding continued care 
for neck pain and substance abuse.  December and January 2006 
VA treatment records included a note wherein the Veteran 
described hurting his neck in service and reinjuring it 
falling off a roof in 2005.  

The record also contained two statements, one by the 
Veteran's brother and one by the Veteran's sister-in-law, 
regarding the Veteran's neck pain.  The statement from the 
Veteran's brother indicates that the Veteran had suffered 
from neck pain since service and had not sought treatment for 
his neck pain prior to 2005 because he did not have 
insurance.  The Veteran's sister-in-law noted the Veteran had 
neck pain since meeting him in 1996.  Also added to the 
record was a December 2008 VA examination wherein the 
examiner provided an opinion that the Veteran's current DDD 
was not related to his in-service injury.  Lastly, the 
Veteran testified in May 2009 that he had neck pain since his 
fall in service, that he also was involved in a motor vehicle 
accident in 1997, and that he reinjured his neck in 2005 when 
he fell off a roof.  

The Board finds that the evidence reflecting complaints of 
continuity of symptoms, being presumed credible solely for 
the purpose of addressing whether new and material evidence 
has been received, relates to a previously unestablished 
fact; that is, that the Veteran has continuously suffered 
from a neck problems since his in-service injury.  Such 
evidence is new and material, and the claim of entitlement to 
service connection for DDD of the cervical spine is reopened.

B. Service Connection

Reopening the claim does not end the inquiry, however.  
Rather, a determination as to whether service connection is 
warranted must be considered on the merits.  The Board notes 
that the February 2009 supplemental statement of the case 
decided the claim on the merits.  As such, the Veteran is not 
prejudiced by the Board deciding his claim on the merits as 
well.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

As an initial matter, there is no evidence showing arthritis 
of the cervical spine within one year following the Veteran's 
discharge from service.  Thus, the provisions for 
establishing service connection on a presumptive basis are 
not applicable.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  

Turning to the claim for service connection on a direct 
basis, as noted above, the Veteran's service treatment 
records show that in December 1979 he was treated for pain to 
the posterior cervical area after falling down one flight of 
stairs after drinking.  X-rays were negative.  He was 
assessed as having a cervical neck sprain.  There are no 
additional records regarding injury or pain of the cervical 
spine/neck during the remainder of service.  A November 1980 
discharge examination revealed no musculoskeletal complaints 
and physical examination of the spine and musculoskeletal 
system was normal.

The earliest post-service treatment record contained in the 
claims file is a January 2005 VA treatment record.  The 
record noted that the Veteran reported falling off of a roof 
the day before, and landing squarely on his right shoulder.  
The Veteran also reported he heard a "pop" when he landed, 
and an additional "pop" when he moved his arm.  On physical 
examination the Veteran had only minimal range of motion with 
moderate swelling and tenderness in the right anterior 
deltoid area, but with no evidence of dislocation by finding 
a displaced femoral head.  After x-rays of the right shoulder 
the physician provided an impression of soft tissue injury of 
the right shoulder, with a possible self-reduced dislocation.  
A week later, the Veteran noted that he had additional pain 
after attempting to shovel snow, including worsening shoulder 
pain with some tingling of the fingers, neck pain when he 
moved his head from side to side, left shoulder discomfort, 
and occasionally sharp left chest pain.  The Veteran was 
given x-rays and found to have DDD of C5-C6.  In April 2005, 
the Veteran reported to an orthopedic consultation, where he 
reported that he had pain in both shoulders since falling off 
the roof in January 2005 and that he had suffered from neck 
pain on and off for approximately two years.  In June 2005, 
radiographic images were taken of the Veteran's cervical 
spine, which found that the Veteran had DDD at C5-6, with 
bilateral moderate to severe neural foramina stenosis and 
mild spinal canal stenosis and DDD at C6-7 with moderate to 
severe spinal canal stenosis and moderate neural foramina 
stenosis.  In August 2005 the VAMC performed a C5-6, C6-7 
anterior cervical diskectomy and fusion.  The summary noted 
that the Veteran had a "longstanding history of pain down 
the arms and gait instability" and that his magnetic 
resonance imaging (MRI) showed significant DDD and cord 
impingement.  The Veteran had elective decompression.

The Veteran has stated that after his January 2005 fall he 
became unable to work and has since been homeless.  Between 
January 2005 and November 2008 the Veteran visited multiple 
VA facilities.  Throughout most of his visits to these 
facilities the Veteran reported uncontrolled neck pain, which 
he indicated had worsened after his August 2005 disc surgery.  
The Veteran also refused to wear his neck brace or to 
participate in physical therapy, and, after abusing his 
prescribed pain medications, was no longer prescribed 
narcotic pain medications.  During his visits to these 
various VA medical facilities the Veteran reported, variably, 
that his neck pain began in service after falling down a 
flight of stairs, began two years prior to his January 2005 
fall off of a two-story roof, and began after his January 
2005 fall.  The Veteran was also under observation for 
threatening to commit suicide several times at different VA 
facilities when he found that they would not treat him the 
way he wanted to be treated (would not give him additional or 
different pain medication, or would not immediately place him 
in the kind of treatment or domiciliary he requested).  

In December 2008 the Veteran was afforded a VA examination in 
conjunction with his service connection claim.  The examiner 
noted that the claims file was reviewed.  He acknowledged the 
Veteran's report of being "hazed"-forced to drink and 
being pushed down a flight of stairs, as well as his report 
that he was taken to the hospital where x-rays were negative.  
The Veteran reported to the examiner that he was treated with 
a soft collar for a couple days, but does not recall further 
treatment.  The examiner acknowledged the Veteran's report of 
continued neck pain after discharge, with his first treatment 
for neck pain being in January 2005.  Following review of the 
claims file and examination of the Veteran, the examiner 
diagnosed the Veteran with musculoskeletal neck pain status 
post right anterior approach C5-7 diskectomy and fusion on 
August 17, 2005.  The examiner opined that the Veteran's 
cervical DDD is less likely as not related to the cervical 
strain reported in the in-service medical records.  He also 
opined that it was at least as likely as not that the DDD was 
the result of the January 2005 fall and/or the natural 
process of aging.  The examiner cited numerous medical papers 
and journals regarding DDD when providing his opinion.  

The Veteran submitted statements and provided testimony in 
May 2009 that he had suffered from neck pain since he fell 
down the stairs in service.  He also noted during his May 
2009 testimony that he had been involved in a car accident, 
had gotten whiplash in 1997, and that he reinjured or 
aggravated his neck injury in January 2005 when he fell off 
of a roof.  In statements and testimony, he asserts that a 
neck condition has been present since his period of active 
military service and is related thereto.  The Veteran has 
also submitted statements from his brother and a sister-in-
law.  In November 2007 the Veteran's brother provided a 
statement that the Veteran had "suffered from neck pain 
since about the time he was discharged" from service.  The 
brother also explained that the Veteran had not sought 
treatment for his neck pain from 1981 to 2005 because he did 
not have medical insurance and was unaware of the services 
available to him through the VA system.  The Veteran's 
sister-in-law also provided a November 2007 statement, where 
she noted that she had known the Veteran since 1996, and that 
the Veteran had "uncontrolled pain from his neck since 
shortly after [she] met him" and that his neck 
pain/condition had caused him to be unable to maintain 
employment.  The letter from the Veteran's sister-in-law 
addresses complaints more than 15 years after the Veteran's 
discharge from service.  The letter from his brother provides 
only a conclusory statement that the Veteran suffered from 
neck pain since about the time he was discharged, but 
provides no statement attesting to symptoms he witnessed.  As 
such, it is not clear whether the statement was based on the 
history the Veteran provided to him versus something that the 
brother witnessed with his own eyes. 

The Veteran is competent to report the symptoms he experience 
in service and thereafter, and his family members are 
competent to report what they have witnessed.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, 
the Board finds that the Veteran's and his family members' 
contentions are inconsistent with the findings in service 
treatment records and especially the separation examination 
in which no complaints or findings of a neck condition were 
noted.  Indeed, the Veteran himself has reported different 
onset dates of neck problems to treatment providers, with 
records dating prior to his initial claim making no mention 
of an in-service neck injury.  Moreover, the statements from 
the Veteran and his family have been rendered approximately 
25 years after service.  In addition, VA treatment records 
note the Veteran's manipulative behaviors in seeking pain 
medication and domiciliary placement.  In light of the record 
as a whole, the Board finds the contemporaneous service 
treatment records showing no chronic neck disability, along 
with the lack of any treatment for his neck until following a 
post-service fall from a roof are more probative and credible 
than the Veteran's and his family's contentions of continuous 
neck pain since his in-service strain.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because a veteran is an interested 
party; personal interest may, however, affect the credibility 
of the evidence).

In any event, even with lay evidence of continuity of 
symptomatology, medical evidence is still required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  Here, neither the Veteran nor his family 
members are competent to diagnose cervical spine disorders.  
Degenerative changes of the joints and discs as well as 
muscle injury of the cervical spine are not matters capable 
of lay observation.  Indeed, medical professionals review 
objective testing and conduct examinations in order to render 
proper diagnoses of such conditions.  Thus, whether symptoms 
the Veteran experienced in service or following service are 
in any way related to his current cervical spine disorder 
requires medical expertise to determine.  See Clyburn, 12 
Vet. App. at 301 ("Although the veteran is competent to 
testify to the pain he has experienced since his tour in the 
Persian Gulf, he is not competent to testify to the fact that 
what he experienced in service and since service is the same 
condition he is currently diagnosed with.").  Thus, the 
Veteran's statement and those of his family members are not 
sufficient to establish a nexus.  See Barr v. Nicholson, 21 
Vet. App. 303(2007).

The only medical opinion of record addressing the etiology of 
the Veteran's cervical DDD is from the December 2008 VA 
examiner who opined that the Veteran's current neck condition 
was less likely than not related to the fall and injury he 
suffered in service.  This opinion was provided following 
examination and claims file review, and provided sufficient 
rationale for the conclusion.  Therefore, the Board finds 
that the preponderance of the competent evidence does not 
support the Veteran's contention, and service connection for 
degenerative disc disease of the cervical is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative disc 
disease of the cervical spine is reopened.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


